 Case 2:20-cv-00382-JRG Document 32 Filed 03/01/21 Page 1 of 2 PageID #: 151




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

 MAD DOGG ATHLETICS, INC.                     )
                                              )
                        Plaintiff,            )
                                              )
               v.                             )      Case No. 2:20-cv-00382
                                              )
 PELOTON INTERACTIVE, INC.,                   )   JURY TRIAL DEMANDED
                                              )
                        Defendant.            )


             NOTICE OF READINESS FOR SCHEDULING CONFERENCE

       Plaintiff Mad Dogg Athletics, Inc. hereby submits this Notice of Readiness for Scheduling

Conference and shows the Court as follows:

          1. The following motions are pending:

                    a. Dkt. 27 – Defendant Peloton Interactive, Inc.’s Motion to Dismiss

                       Plaintiff’s Complaint Under Rule 12(b)(6)

                    b. Dkt. 29 – Joint Motion to Extend Briefing Schedule on Motion to Dismiss

                       Plaintiff’s Complaint Under Rule 12(b)(6)

          2. The patents-in-suit are United States Patent Nos. 9,694,240 and 10,137,328.

          3. There are no related cases previously filed in the Eastern District of Texas involving

              the same patents.
 Case 2:20-cv-00382-JRG Document 32 Filed 03/01/21 Page 2 of 2 PageID #: 152




Dated: March 1, 2021                 Respectfully submitted,


                                            CAPSHAW DERIEUX, LLP

                                            /s/ Elizabeth L. DeRieux
                                            Elizabeth L. DeRieux
                                            Texas State Bar No. 05770585
                                            114 East Commerce Avenue
                                            Gladewater, Texas 75647
                                            (903) 845-5770
                                            ederieux@capshawlaw.com

                                            Attorneys for Plaintiff
                                            Mad Dogg Athletics, Inc.
OF COUNSEL:
David I. Gindler
Lauren Drake
J. Samuel Payne
David C. Jonas
MILBANK LLP
2029 Century Park East, 33rd Floor
Los Angeles, CA 90067-3019
(424) 386-4000

Javier J. Ramos
MILBANK LLP
1850 K Street, NW
Suite 1100
Washington, DC 20006
(202) 835-7500

Jordan Fernandes
MILBANK LLP
55 Hudson Yards
New York, NY 10001-2163
(212) 530-5000

Paul L. Robinson
Law Office of Paul L. Robinson, Esq. LLC
500 Paterson Plank Road
Union City, NJ 07087
(954) 292-0945




                                               2
